TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00735-CV



                         Bastrop Central Appraisal District, Appellant

                                                 v.

                                    Patricia Owens, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
        NO. 27,079, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Bastrop Central Appraisal District has filed an unopposed motion to

dismiss its interlocutory appeal, informing this Court that the parties have reached a settlement and

no longer wish to pursue the appeal. We will grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a).




                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: March 12, 2010